 In the Matter Of UNITED AIRCRAFT CORPORATION, PRATT & WHITNEYAIRCRAFT DIVISIONandINDUSTRIAL AIRCRAFT LODGE 1746, INTER-NATIONAL ASSOCIATION OF MACHINISTSIn the Matter Of UNITED AIRCRAFT CORPORATION, HAMILTON STANDARDPROPELLERS DIVISIONandLODGE 743, INTERNATIONAL ASSOCIATIONOF MACHINISTSCases Nos. 1-CA-609 and 1-CA-610RULING ON APPEALSeptember TI, 1950The Board, pursuant to Section 203.26 of its Rules and Regulations,having heretofore granted the permission requested by the Respond-ent and the General Counsel to appeal directly to it from a ruling ofthe Trial Examiner denying a motion to dismiss the complaints inthese proceedings;Now therefore, upon a consideration of the pleadings, the recordthus far made at the hearing before the Trial Examiner, includingthe oral argument before the Trial Examiner upon the motion to.dismiss, and of the briefs and memoranda of the parties, the Board*hereby finds and orders as follows :1.The Trial Examiner, in denying the motion to dismiss, actedin accordance with the authority conferred upon him by Section 10(b) of the National Labor Relations Act, as amended, and Section203.25 of the Board's Rules and Regulations.Nothing contained inSection 3 (d) of the Act limits that authority.2.The Board is of the opinion that, upon the present state of therecord in these proceedings, the Trial Examiner's denial of the mo-tion to dismiss was reasonable and proper.3.The requests for oral argument upon this appeal are denied(Chairman Herzog dissenting), as the record and briefs adequatelypresent the positions of the parties.*Member Reynolds not participating.91 NLRB No. 76.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ruling of the Trial Examiner is hereby affirmed and the appealis dismissed.Dated, Washington, D. C., September 12, 1950.By direction of the Board :FRANKM. KLEILER,Executive Secretary.